DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 30, 2021 has been entered.  Claims 1-13 and 15-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi).
Re. Claim 1 and 17: Sarussi teaches a reflective optical medical sensor device (Paragraph 0009), comprising: 
a central optical detector (Fig. 7: central light detector 70c);
a plurality of light emitter units disposed radially around the central optical detector, each of the plurality of light emitter units disposed a distance from the central optical detector (Fig. 7: light sources 70),

each of the plurality of peripheral optical detectors forming a channel pair with one of the plurality of light emitter units (Fig. 6: indicated by T2 and 17”); and
a controller in electrical communication with the central optical detector, the plurality of light emitter units, and the plurality of peripheral optical detectors (Fig. 4: CTRL 43, described in paragraph 0050). 
Sarussi does not teach the invention wherein each channel pair of the light emitter units and peripheral optical detectors is integrated on a same circuit board.
Chin teaches the invention wherein each channel pair of the light emitter units and peripheral optical detectors is integrated on a same circuit board (Col. 6: “Emitter 44 and detector 46 are shown mounted on a flexible circuit board 60”).  Chin teaches analogous art in the technology of optical detection of biological signals (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sarussi to have both emitter and detector mounted on the same circuit board as taught by Chin, the motivation being that doing so simplifies construction of the device.
Furthermore, it would have been an obvious matter of design choice to modify Sarussi to include emitter and detectors being integrated on the same circuit board since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with both designs.  Absent a teaching as to the criticality of specifically requiring the light emitter units and optical detectors to be mounted on the same circuit board as opposed to being separate and in communication with one another, this particular 
Sarussi further teaches the invention wherein:
the controller is configured to measure performance of channel pairs across short vectors and long vectors (Fig. 6: indicated by 17”, 17’, T1, and T2, showing a measurement, i.e., a performance under broadest reasonable interpretation; alternatively or additionally, Fig. 8, described in paragraph 0069: checking AC/DC ratio surpassing certain threshold, wherein such a method is not limited to a particular sensor/emitter pair), 
the short vector comprising the peripheral optical detector and the light emitter unit of the channel pair (Fig. 6: indicated by T2 or 17”, comprising peripheral detector 60r and light source 62) 
and the long vector comprising the light emitter of the channel pair and the central optical detector (Fig. 6: indicated by T1 or 17’, comprising central detector 60c and light source 62).
Sarussi in view of Chin do not teach the invention wherein a particular channel pair formed between detector and light source is selected for measurement of a physiological parameter.
Szilagyi teaches the invention wherein a particular channel pair may be selected and used to measure a physiological parameter (Paragraphs 0048-0049).  Szilagyi teaches analogous art of optical detection of biological signals (Abstract).
Sarussi teaches an invention concerned with positioning of individual detector and light sources to affect signal acquisition (Fig. 8, described in Paragraph 0069: altering light source angles until desired measurement reaches a certain threshold), wherein a certain range of angles between light sources and detectors creates a light path such that only the reflected components of a desired detection layer are detected (Paragraphs 0010-0014).  Sarussi further notes that, in embodiments which utilize multiple light sources and detectors, several of the entirety of reflected components may be within acceptable 
Therefore, it would have been obvious to one having skill in the art before the effective filing date to have modified Sarussi in view of Chin to include the steps of selecting a emitter/detector pair having the greatest signal-to-noise ratio as taught by Szilagyi, the motivation being that such a step reduces energy consumption (Paragraph 0048).
Re. Claim 6: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention comprising from 4 to 12 light emitter units (Fig. 5; four light sources 10a-10d; Fig. 7: four light sources 70).  
Re. Claim 7: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention comprising from 4 to 12 peripheral optical detectors (Fig. 7: four peripheral light detectors 70r).
Re. Claim 8: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention further comprising the measured physiological parameter including at least one of blood oxygen saturation, heart rate, pulse arrival time, systolic blood pressure, respiratory rate, and perfusion index (Paragraph 0016).
Re. Claim 9: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention wherein each channel pair defines a particular measurement vector (Fig. 6, indicated by 17” or T2).
Re. Claim 10: Sarussi, Chin, and Szilagyi teach the device as described in claims 1 and 17.  Sarussi further teaches the invention wherein the measurement vectors are radially distributed about the central optical detector (Fig. 7: radial distribution of light sources 70 and light detectors 70r).
Re. Claim 12 and 19: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention wherein the device is configured to be placed onto the chest of a patient (Paragraph 0015: “Embodiments of the present invention may be used to implement wearable devices to be worn over a portion of body segments of a subject, such as, but not limited to…torso…).
Re. Claim 15: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Szilagyi further teaches the invention comprising an accelerometer (Fig. 3: accelerometer 310, described in Paragraph 0053), the controller configured to receive input from the accelerometer to mitigate the effects of movement on the measurement of the physiological parameter (Paragraph 0053).
Re. Claim 16: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Szilagyi further teaches the invention wherein the device consumes less power than an otherwise identical system that uses more than one channel pair for measuring a physiological parameter (Paragraphs 0048-0049).
Re. Claim 18: Sarussi, Chin, and Szilagyi teach the device as described in claim 17.  Szilagyi further teaches the invention wherein the controller is further configured to reduce power to the channel pairs not selected to place them into a standby mode (Paragraph 0069: “After identification of the emitter-detector combination that provides the best signal, the less useful emitters and detectors may be selectively turned off”).
Re. Claim 20: Sarussi, Chin, and Szilagyi teach the device as described in claim 17.  Szilagyi further teaches the invention wherein the controller is further configured to reassess the performance of the selected channel pair at a given time interval to determine if a channel pair in the standby mode reports a better performance than the selected channel pair; and wherein the controller can switch from the selected channel pair to a new channel pair if it is determined that the new channel pair .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in view of Alzahrani et al ("A Multi-Channel Opto-Electronic Sensor to Accurately Monitor Heart Rate against Motion Artefact during Exercise, 2015) (hereinafter -- Alzahrani).
Re. Claim 2: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention further comprising each of the plurality of light emitter units comprising a first light emitter configured to emit light at a first wavelength max of peak emission, a second light emitter configured to emit light at a second wavelength of peak emission, and a third light emitter configured to emit light at a third wavelength of peak emission.  Sarussi teaches that a light source may be capable of emitting multiple wavelengths (Paragraph 0016), but does not explicitly recite the use of three wavelengths.
Alzahrani teaches the invention comprising a first light emitter configured to emit light at a first wavelength max of peak emission, a second light emitter configured to emit light at a second wavelength of peak emission, and a third light emitter configured to emit light at a third wavelength of peak emission  (Page 25692, Fig. 11, three distinct wavelengths emitted).  Alzahrani teaches analogous art in the field of multi-sensor optical medical imaging.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to include three distinct wavelengths of 
Re. Claim 13: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein the plurality of light emitter units, the plurality of peripheral optical detectors, and the central optical detector, are mounted together on a flexible substrate.
Alzahrani teaches analogous art in the field of multi-sensor optical medical imaging comprising mounting the light emitter units, peripheral optical detectors, and the central optical detector on a flexible substrate (Fig. 6, a flexible substrate). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to use a flexible substrate as taught by Alzahrani in order to be able adhere or attach the device onto different locations of a human body (pg. 25687, paragraph 2, lines 5-7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of Alzahrani et al ("A Multi-Channel Opto-Electronic Sensor to Accurately Monitor Heart Rate against Motion Artefact during Exercise, 2015) (hereinafter -- Alzahrani) in further in view of Fontaine et al ("REFLECTANCE BASED PULSE OXIMETER FOR THE CHEST AND WRIST", 2013) (hereinafter -- Fontaine).
Re. Claim 3: Sarussi, Chin, Szilagyi, and Alzahrani teach the device as disclosed in claim 2.  Alzahrani teaches the second wavelength to have a peak emission of about 650-670nm and a third wavelength to have a peak emission of about 520-540nm (Page 25692, paragraph 1, line 3: “Figure 11 shows PPG signals captured from the palm attaching the OEPS with three wavelength illumination i.e. green 525 nm, red 650 nm and IR 870 nm”).  However Sarussi, Chin, Szilagyi, and Alzahrani do not explicitly teach a wavelength of peak emission being about 940nm to 960nm.
Fontaine teaches using a first wavelength of peak emission being about 940nm to 960nm (Page iv, Executive Summary: “The optical sensor is made up of… an infrared emitter with a peak emission wavelength of 940 nm”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, Szilagyi, and Alzahrani in further view of Fontaine to include a wavelength of peak emission being from 940nm to 960nm, the motivation being that in the operation of plethysmography for obtaining a blood oxygen saturation measurement, the red wavelength must fall within a region where the absorption of hemoglobin and oxygenated hemoglobin are markedly different, and the region for the infrared light must fall around a wavelength where the absorption coefficients of hemoglobin and oxygenated hemoglobin are practically the same (2.2.1 Principal of a Pulse Oximeter, page 15, paragraph 1, lines 2-6, Fig. 2.2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of Fontaine et al ("REFLECTANCE BASED PULSE OXIMETER FOR THE CHEST AND WRIST", 2013) (hereinafter -- Fontaine).
Re. Claim 4: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein each of the plurality of light emitter units are disposed a distance from the central optical detector of about 7 mm to about 11 mm.
Fontaine teaches the invention wherein the light emitter unit and peripheral optical detector of each channel pair is disposed a distance of about 7 mm to 11 mm apart (2.2.2.1 Distance Between LED and Photodiode, page 16, paragraph 2, lines 2-7, the emitter units disposed a distance from the central 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to have the distance between light emitter and central detector to be about 7 mm to 11 mm apart as taught by Fontaine, the motivation being that previous studies have shown that 7 mm was the optimal distance between the light emitter and detector and produced the highest signal (2.2.2.1 Distance Between LED and Photodiode, page 16, paragraph 2, lines 2-7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of the BioMon Sensor Datasheet Version 1.1 SFH7060 (hereinafter -- the BioMon Datasheet).
Re. Claim 5: Sarussi, Chin, and Szilagyi teach the system as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the system as disclosed in claim 1 wherein the light emitter unit and peripheral optical detector of each channel pair is disposed a distance of 2 mm to 6 mm apart. 
The BioMon datasheet teaches analogous art in the field of multi-sensor optical medical imaging, and specifies a separation of 2.8mm and 5.3mm, respectively between the two rows of light emitters and the center of the optical detector (Package Outline, pg. 18, TOP VIEW).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the distance between the peripheral detectors and emitters to be at the required distance of 2 mm to 6 mm apart from each other since these are result-effective variables that contribute to the overall sensing capabilities of the sensor.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result-effective 
Furthermore, it would have been an obvious matter of design choice to modify Sarussi, Chin, and Szilagyi to have the peripheral detectors and emitters to be positioned at a distance of 2 mm to 6 mm apart since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the peripheral detectors and emitters are to be positioned at a distance of 2 mm to 6 mm apart, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Altebaeumer (U.S. 2017/0055907 A1) (hereinafter -- Altebaeumer) in view of Bechtel (U.S. 2013/0324816 A1) (hereinafter -- Bechtel).
Re. Claim 11: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein the long and short vectors are radially spaced 45 degrees apart about the central optical detector.  
Bechtel teaches analogous art in the field of multi-sensor optical medical imaging, wherein the sensors are radially spaced 45 degrees apart about the central optical detector (Fig. 2A, 2B, wherein the detectors are radially spaced 45 degrees apart from the central optical detector).
.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
	Regarding Applicant’s argument: “the alleged short vectors T2 of Sarussi are longer than the alleged long vectors T1:”
	The scope of Applicant’s argument is incommensurate with the scope of the claims.  The definition of the terms “long” and “short” in how they relate to vectors are not explicitly recited in the claims.  Thus, the art of Sarussi still reads upon the claim structural requirements of a short vector (“… the short vector comprising the peripheral optical detector and the light emitter unit of the channel pair…”) and a long vector (the long vector comprising the light emitter of the channel pair and the central optical detector), with no crucial difference demonstrated by the modifying terms “long” and “short.”  Furthermore, Sarussi has the same ranges for T1 and T2 (see Paragraphs 0037, 0043, rejection of claims 4 and 5); thus, Sarussi states overlapping ranges wide enough that one can easily be larger than the other.
	Regarding Applicant’s argument: “Sarussi results in several spatially similar measurement vectors all clustered near the perimeter of the central optical detector (see Sarussi, FIG 7 reproduced on the right below with orange arrows added). In sharp contrast, the configuration of the claimed invention results in a set of spatially diverse measurement vectors spaced around the periphery of the medical 
	The previous citations of Paragraphs 0037 and 0043 of Sarussi demonstrate that Sarussi actually offers more spatial diversity than that of Applicant’s invention, where Applicant’s invention is shown to have a set, shorter distance between emitters and the peripheral optical detectors as compared to the distance between the emitters and the central optical detector, whereas the dimensions between emitters and detectors of Sarussi share a broad range greater than that of Applicant's dimensions described in Page 2 of Applicant’s Specification.
 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791